Exhibit 10.15

 

LOGO [g484576logo.jpg]

Executive Variable Compensation Plan

Red Hat, Inc.’s Executive Variable Compensation Plan (the “Plan”) is set forth
below.

 

I. PURPOSE

The Plan has been designed to motivate and reward key management employees whose
efforts impact the performance of Red Hat, Inc. (the “Company”) and its
subsidiaries through the achievement of pre-established financial and individual
objectives.

Performance under the Plan is measured during the performance period (the
Company’s fiscal year) and payments under the Plan are made following the end of
the performance period.

 

II. ELIGIBILITY

Officers and key management employees may be eligible to participate in the
Plan, upon the recommendation by the Chief Executive Officer of the Company and
approval by the Compensation Committee (“Committee”). An employee who is
eligible to participate in any other cash incentive plan of the Company, other
than the Company’s 2006 Performance Compensation Plan (the “2006 PCP”), is not
eligible to participate in this Plan. This Plan is a component plan of the 2006
PCP with respect to employees who participate in the 2006 PCP.

 

III. AWARD CRITERIA

The Committee must approve the Company performance objectives and individual
objectives that are used to determine awards paid under this Plan as well as the
percentage of each to be used in determining awards. Individual objectives must
be determined in writing and discussed with each of the Plan participants during
the first half of the performance period and upon conclusion of the performance
period.

 

IV. TARGET AWARDS

A Target Award payment is established for each eligible participant. Target
Awards remain fixed even if the participant’s base pay in effect at the
beginning or the conclusion of the performance period changes. Pro rata amounts
are provided for participants hired or terminated during the fiscal year.
Generally, the participants receive the Target Award when performance under the
Plan meets the pre-established performance objectives.

Payouts under the Plan will be in accordance with the Plan and the mechanism
established by the Committee for determining payouts. The weight applied to each
component of an award will be determined by the Committee and may vary for each
participant.

The Target Award represents the expected level of performance which results in a
payment equal to 100% of the Target Award. The maximum award under the Plan is
limited to 200% of the Target Award, and the threshold award under the Plan is
limited to 25% of the Target Award. In no event may the amount of an award under
the Plan to an employee exceed the limit on grants prescribed by the Committee
and the 2006 PCP.



--------------------------------------------------------------------------------

V. FINANCIAL OBJECTIVES

Attainment of the financial objectives of the Plan is measured based on actual
results versus Plan targets. Payouts are expressed as a percentage of the Target
Award for each participant versus actual levels of financial performance. If
actual results are between stated percentages, interpolations of payout
percentages are to be applied.

 

VI. INDIVIDUAL OBJECTIVES

The Committee shall approve the use of individual objectives as part of the
participant’s performance criteria under the Plan. The use of individual
objectives is subject to the following requirements:

 

  •  

The CEO may present recommendations regarding the determination of individual
objectives and the level of achievement following the performance period to the
Committee, subject to the approval of the Committee.

 

  •  

Individual objectives should be specifically identified and communicated at the
same time financial objectives are determined, unless the Committee determines
otherwise.

 

VII. ALTERNATIVE CALCULATIONS

There may be circumstances under which the financial performance of the Company
does not generate an award under the Plan. The nature and scope of the Company’s
operations are such that at times unanticipated economic and market conditions
may render pre-established financial objectives unattainable in any given
performance period. If, in the opinion of the Committee, such circumstances
should arise, then bonus payments not to exceed 50% of the Target Award may be
paid.

 

VIII. MODIFICATIONS

If, during a performance period, there has occurred or should occur, in the
opinion of the Committee, a significant beneficial or adverse change in economic
conditions, the indicators of growth or recession in the Company’s business
segments, the nature of the operations of the Company, or applicable laws,
regulations or accounting practices, or other matters which were not anticipated
by the Committee when it approved objectives for the performance period and
which, in the Committee’s judgment, had, have, or are expected to have a
substantial positive or negative effect on the performance of the Company as a
whole, the Committee may modify or revise the financial performance objectives
for the performance period in such a manner as it may deem appropriate in its
sole judgment. By way of illustration, and not limitation, such significant
changes might result from sales of assets, or mergers, acquisitions,
divestitures, or spin-offs.

 

IX. PAYMENT

Any awards generated under the Plan must be approved by the Committee. The
Committee, in its discretion, subject to the last paragraph of this Article IX,
may make payment of a bonus under the Plan in an amount that is higher or lower
than the amount calculated on the basis of the financial and individual
objectives of the award; provided, however, that the maximum bonus payable to a
participant under the Plan shall not exceed 200% of such participant’s Target
Award. Any awards generated during the performance period will be paid no later
than the fifteenth day of the third month following the end of the fiscal year
of the Company in which the applicable performance period ends, subject to prior
notification and approval by the Committee.

Participants hired during the fiscal year will receive a prorated bonus based
upon the actual date of hire. Employees terminating prior to the payout date are
not eligible for payment of any award under this Plan unless termination is due
to retirement or economic reduction in force. In



--------------------------------------------------------------------------------

such cases, any bonus payments will be prorated to the date of termination and
determined on the basis of bonuses actually paid to similarly situated
employees.

This Plan is a component plan of the 2006 PCP with respect to employees who
participate in the 2006 PCP. In no event may the amount of an award under the
Plan to an employee participating in the 2006 PCP exceed the limit on grants
prescribed by the Committee and the 2006 PCP.